[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE SUMMARY JUDGMENT
Summary judgment is generally not appropriate in negligence cases. Fogarty v. Rashaw, 193 Conn. 442, 446 (1984). CT Page 7499
Questions of fact are apparent
          (1) Whether plaintiff's injury was a result of Command Security's negligence or Sears' negligence or D'Addario's negligence or an intervening criminal act?
          (2) In respect to the exact location of plaintiff's "incident," did it occur on the "entrance steps" to Sears or did it occur in the entrance vestibule?
The deposition testimony given by Sears' security manager is not treated as an admission for purposes of ruling on a motion for summary judgment. See Esposito v. Wethered, 4 Conn. App. 641, 645
(1985).
Motion denied.
FORD, JUDGE